Citation Nr: 0534792	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to February 21, 
2002, for a grant of service connection for residuals, right 
knee injury.

2.  Entitlement to service connection for arthritis, left 
knee.

3.  Entitlement to service connection for degenerative 
disease, lumbosacral spine.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a "nervous condition, " for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1976 to August 1976, 
a period of slightly more than one month.  This appeal comes 
before the Board of Veterans' Appeals (Board) from an April 
2003 rating decision issued by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a claim of entitlement to service connection 
for residuals, right knee injury, and assigned an effective 
date of February 21, 2002, for that award.  The RO denied 
claims of entitlement to service connection for arthritis, 
left knee, degenerative disc disease, lumbosacral spine 
(claimed as arthritis of the back), and for a psychiatric 
disorder.  The veteran timely disagreed with the effective 
date assigned for the award of service connection for the 
service-connected right knee disability, and with the denial 
of the claims for service connection, in April 2003.  After 
the RO issued a statement of the case (SOC) in August 2003, 
the veteran submitted a timely substantive appeal in 
September 2003.

The Board notes that the law does not preclude an award of 
service connection for certain disorders, to include 
disorders related to drug abuse or substance abuse, for 
purposes of entitlement to medical treatment.  The Board has 
addressed only a claim for service connection for a 
psychiatric disorder for purposes of compensation; if the 
veteran desires to seek service connection for purposes of 
entitlement to medical treatment, he should submit that claim 
to the agency of original jurisdiction.   

In his September 2003 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing, 
a Travel Board hearing, was scheduled in August 2004.  The 
veteran failed to appear for that hearing.  His request for a 
Travel board hearing is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2005).  Appellate review may proceed.

The veteran's claims of entitlement to service connection for 
a left knee disorder and for degenerative disease, 
lumbosacral spine, are addressed in the REMAND appended to 
this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a knee disorder was received on February 21, 2002.

2.  The veteran did not file a formal or informal claim for 
service connection for a right knee injury, or any other 
disorder, in the year prior to February 21, 2002.

3.  A personality disorder is a developmental disorder, for 
which service connection is, by regulation, precluded.

4.  By law, service connection for purposes of compensation 
is precluded for disorders due to alcohol abuse and drug 
abuse, except in limited circumstances not shown in this 
case.  

5.  The veteran's service medical records are devoid of 
evidence that he sought treatment for a psychiatric disorder 
in service, and there is no evidence that an acquired 
psychiatric disorder was diagnosed in service or that a 
psychosis or other psychiatric disorder which may be presumed 
service connected was diagnosed or manifested within an 
applicable presumptive period.  


CONCLUSIONS OF LAW

1.  No criterion for entitlement to an effective date prior 
to February 21, 2002 for a grant of service connection for 
residuals, right knee injury, has been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.155, 3.159, 3.400 (2005).

2.  There is no legal entitlement to service connection for a 
personality disorder or to disability compensation for drug 
or substance abuse, and no criterion for service connection 
for any psychiatric disorder has been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a psychiatric disorder incurred in service or 
as result of service.  He further contends that his award of 
service connection for his right knee disability should be 
effective before February 21, 2002, as he suffered from that 
disability prior to that date.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's claims in 
February 2002, the RO issued a letter later in that same 
month, February 2002, which advised the veteran of the 
provisions of the VCAA, including VA's duty to notify him as 
to the evidence necessary to substantiate his claim and VA's 
duty to the assist him to obtain evidence.  The letter 
advised the veteran of the criteria for entitlement to 
service connection, advised the veteran of his responsibility 
to identify any additional medical evidence that he wanted VA 
to obtain for him, and advised him of the types of evidence 
VA would obtain on his behalf.

Since the RO granted the claim for service connection for a 
right knee disability, the claim for an earlier effective 
date is a "downstream" issue from the grant of service 
connection, that is, a claim logically flowing from the 
original claim for service connection.  It is not clear 
whether compliance with all notice provisions of the VCAA is 
required as to "downstream" issues, such as this claim 
addressed in this decision.  See McCutcheon v. Principi, 17 
Vet. App. 559 (2004) (directing supplemental briefing of 
issue as to extent to which notice provisions of 38 U.S.C.A. 
§ 5103(a) apply where "downstream" element is at issue).  In 
this case, the veteran had received some initial notification 
of the provisions of the VCAA.

In any event, the April 2003 rating decision advised the 
veteran of the criteria for service connection for each 
claimed disorder and the reasons for the denial of service 
connection for a psychiatric disorder, and advised the 
veteran of the reason for the choice of February 21, 2002 as 
the effective date for the grant of service connection for 
right knee disability.

Following the veteran's April 2003 disagreement with the 
adjudication of his claims, the RO issued an August 2003 SOC 
which explained the reason that February 21, 2002, was chosen 
as the effective date for the grant of service connection.  
The SOC provided the text of the regulation governing 
assignment of effective dates for awards of compensation, 38 
C.F.R. § 3.400.  The SOC also provided the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, as well as regulations pertinent to service 
connection, presumptive service connection, and secondary 
service connection.  

It is unclear from the record whether the veteran was 
explicitly advised, in the first notifications about the 
provisions of the VCAA, to provide "any evidence in [his] 
possession that pertains" to his claims for service 
connection and for an earlier effective date for the grant of 
service connection for right knee disability.  See 38 C.F.R. 
§ 3.159(b)(1).  If he was not provided with such explicit 
notice prior to that time, the August 2003 SOC provided that 
notice, and the duty to notify the appellant to provide any 
evidence in his possession has been met.  

When considering the notification letters, the rating 
decision on appeal, and the SOC, as a whole, the Board finds 
that the claimant and his representative were aware of the 
evidence required to substantiate his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
veteran has been provided with numerous opportunities to 
submit evidence and argument in support of his claims, and 
was afforded an opportunity to testify before the Board, 
although he did not appear at the scheduled hearing.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The veteran was afforded VA examination, and VA clinical 
records were obtained.  The veteran has not identified any 
other clinical evidence.  Both the duty to assist the veteran 
and the duty to notify the appellant have been met.  Given 
the actual notices of the VCAA, the statements of record, the 
development of the evidence, and the opportunity afforded to 
the veteran to testify before the RO and before the Board, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  Mayfield, supra.



Factual background

The veteran's service medical records reflect that he was 
examined in June 1976 for purposes of service enlistment.  He 
provided a history of hernia repair.  Pes planus and corns 
were found on clinical evaluation.  Shortly after his service 
induction in July 1976, the veteran complained of difficulty 
with his vision.  A prescription for glasses was issued.  The 
veteran continued to seek treatment for complaints about his 
vision, but no additional findings were present.  In late 
July 1976, the veteran complained of pain in the right knee.  
There was no swelling or discoloration.  There was tenderness 
at the patella on range of motion.  The veteran also 
complained of low back pain.  There was no swelling or 
discoloration.  Some muscle tightness was noted on range of 
motion.  The veteran was provided with an Ace wrap for his 
knee.  The veteran's August 1976 examination for purposes of 
service separation discloses no additional findings, and 
notes that he was qualified for service separation.  The 
veteran provided a statement saying that his medical 
condition was good.

1.  Claim for effective date prior to February 2002 for 
service connection, right knee

Applicable law and regulations, claim for earlier effective 
date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

By a claim received on February 21, 2002, the veteran sought 
service connection for a left knee disorder.  On initial VA 
examination conducted in May 2002, following the receipt of 
that February 2002 claim for benefits, the veteran did not 
report that he incurred a right knee disorder in-service.  
However, the RO noted the report of right knee pain in 
service.  On VA examination conducted in March 2003, the 
examiner noted the veteran's history of right knee pain in 
service.  Radiologic examination disclosed some irregularity 
and sclerotic changes of the articulating surfaces of the 
right knee.  The final diagnosis was residual injury, right 
knee.  Thereafter, the RO, in its April 2003 rating decision, 
interpreted the veteran's February 2002 claim for service 
connection for arthritis, left knee, as including a claim for 
service connection for arthritis, right knee.  The Board does 
not disagree with this liberal construction of the veteran's 
claim.

However, the Board is unable to find any evidence of a claim 
for service connection for a right knee disorder prior to 
February 2002.  In particular, there is no evidence of any 
prior communication the veteran had with VA in an attempt to 
seek service connection for any disorder.

The implementing regulation provides that the effective date 
of compensation based on an original claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  In this case, although the 
veteran contends that he had a right knee disability prior to 
February 21, 2002, the fact is that the veteran did not 
submit a claim for compensation for that disability until 
February 21, 2002.  The governing statute make it clear that, 
under those circumstances, the date the veteran submitted the 
claim is the proper effective date.  

There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge.  However, the exception does not 
apply in this case, as the veteran was discharged in 1976, 
and there is no evidence that he submitted a claim for 
service connection for a knee disability within one year 
following his service discharge, nor does he so allege.

While there are additional legal theories on which a claim 
for an earlier effective date may be sought, such as on the 
basis that there was clear and unmistakable error (CUE) in a 
prior decision, the Board finds that no claim for an earlier 
effective date on the basis of CUE or any other possible 
legal theory has been raised in this case.

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C.A. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds no legal basis to award a grant of service 
connection for residuals, right knee injury, prior to 
February 21, 2002.  Accordingly, in the absence of any 
statutory or regulatory authority for an earlier effective 
date, the appeal must be denied.

As the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable decision for the veteran.

2.  Claim for service connection for a psychiatric disorder 

Applicable law and regulations, claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, among psychiatric 
disorders, only psychoses or disorders which are "other 
organic diseases of the nervous system" are defined as 
chronic disorders for which presumptive service connection 
may be granted.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd., 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A personality disorder is excluded, by regulation, from the 
definition of disease or injury for which veterans' benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.  As such, regardless of the 
character or the quality of any evidence which the veteran 
could submit, a strictly developmental defect, such as a 
personality disorder, cannot be recognized as a disability 
under the terms of VA's Schedule for Rating Disabilities and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as a personality 
disorder from the definition of disease or injury, at least 
as to preclusion of service connection for personality 
disorder, has been upheld.  Winn, 8 Vet. App. at 510.

The statutory provisions and regulations governing veterans' 
benefits provide that compensation shall not be paid if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-91, prohibits (effective for claims filed 
after October 31, 1990) payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  There can be service connection for compensation 
purposes for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  However, veterans can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

Facts and analysis

VA clinical records dated from January 2001 reflect that the 
veteran was treated for substance abuse and drug abuse.  In 
March 2002, the veteran was treated for complaints of wanting 
to hurt himself or others.  He stated that he was depressed 
and felt violent.  His mood was rated at 1 on a scale of 1 
through 10.  The assigned diagnosis was substance-induced 
mood disorder.

On VA examination conducted in June 2002, the veteran 
admitted that he had a problem with use of alcohol prior to 
his induction into service.  The examiner concluded that the 
veteran's drug and alcohol use worsened after his service 
discharge.  The examiner also concluded that the veteran 
entered the military with antisocial attitudes and little 
experience in adapting to the requirements of life and that 
the veteran's desire and abilities to lead a responsible life 
decreased after his discharge from service.  The examiner 
assigned diagnoses of alcohol dependence, crack cocaine and 
cannabis dependence, substance induced mood disorder with 
depressive features, and antisocial personality disorder.

Mental health assessment in December 2002 resulted an 
assignment of diagnoses of anxiety disorder, history of 
substance-induced mood disorder with depression, alcohol 
dependence by history, and cocaine dependence by history.  
The clinical records thereafter, through April 2003, reflect 
continued treatment for alcohol and substance abuse.

The regulations provide that a personality disorder is not a 
disorder for which service connection may be granted.  The 
governing statutory and regulatory provisions make it clear 
that an award of compensation benefits for the veteran's 
diagnosed alcohol dependence or drug dependence is precluded.  
This preclusion of benefits extends to the veteran's 
diagnosed substance-induced mood disorder with depression.  
Thus, there is no legal entitlement to compensation benefits 
for any of these disorders.  Consideration of an award of 
service connection for purposes of entitlement to medical 
treatment is addressed in the Introduction to this decision, 
above.  

The veteran does not contend that he was treated for any 
psychiatric disorder proximate to service.  Therefore, no 
consideration of provisions related to presumptive service 
connection is warranted.  There is no evidence that the 
veteran was treated for any psychiatric disorder during his 
brief period of service, and the clinical evidence is devoid 
of any opinion or suggestion that the veteran has a current 
disorder, other than a personality disorder or alcohol or 
drug dependence, which was manifested during service or is 
etiologically linked to the veteran's military service.  

In short, there is not evidence that any criterion for 
service connection has been met as to any psychiatric 
disorder for which compensation benefits are authorized under 
laws governing veterans' benefits.  The preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable decision for the 
veteran.  The claim for service connection for a psychiatric 
disorder, claimed as a "nervous condition," must be denied.


ORDER

The claim of entitlement to an effective date prior to 
February 21, 2002 for a grant of service connection for 
residuals, right knee injury, is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition, for 
compensation purposes, is denied.


REMAND

In his September 2003 substantive appeal, the veteran 
contended that his left knee disorder was due to or 
aggravated by his service-connected right knee disorder, and 
contended that his back disorder was aggravated by his 
service-connected right knee disorder.  The RO did not 
consider these theories of service connection.  Further 
development is required, including another VA examination to 
obtain medical opinion as to secondary service connection or 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should associate with the 
claims file all available recent (since 
February 2002) VA and/or private medical 
records concerning treatment received by 
the veteran for his service-connected 
right knee disability, and any treatment 
of left knee or back disorders.

2.  The veteran should be afforded a VA 
examination or examinations, as necessary 
to determine, as to each back or left 
knee disorder present, whether it is 
"more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood), that the veteran's 
service-connected right knee disability 
(a) caused a back or left knee disorder, 
or, (b) aggravated a back disorder, that 
is, permanently worsened or accelerated 
the back disorder beyond the anticipated 
normal progression of pathology, or, (c) 
aggravated a left knee disorder, that is, 
permanently worsened or accelerated the 
left knee disorder beyond the anticipated 
normal progression of pathology.  If such 
a determination is not possible without 
resort to speculation, the examiner 
should so state.

3.  Following any additional development 
necessary under the circumstances of the 
case, the claims should be reviewed and 
readjudicated.  If the determination 
remains adverse to the veteran, a SSOC 
should be issued.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


